      Case 3:09-cr-08132-GMS Document 43 Filed 08/05/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-09-08132-001-PCT-GMS
10                    Plaintiff,                        ORDER
11   v.
12   Marcus Lee Tsingine,
13                    Defendant.
14
15
               Before the Court is Defendant Marcus Lee Tsingine’s (“Defendant”) Motion to
16
     Reduce Sentence Pursuant to 18 U.S.C §3582(c)(1)(A)(i). (Doc. 39.) For the reasons stated
17
     below, the Motion is denied.
18
19                                         BACKGROUND

20             On December 20, 2010, Defendant pled guilty to Second Degree Murder in

21   violation 18 U.S.C. §§ 1111, 1153. (Doc. 35.) He was sentenced to 210 months in prison

22   followed by five years of supervised release. (Doc. 34.) Defendant is presently in federal

23   custody with a projected release date of September 15, 2024. (Doc. 39-1 at 15.) He filed

24   the instant motion for compassionate release on April 8, 2021. (Doc. 39.)

25                                          DISCUSSION

26        I.      Legal Standard

27             Compassionate release is governed by 18 U.S.C. § 3582(c), as amended by the First

28   Step Act of 2018. Pub. L. No. 115-391, 132 Stat. 5194, at 5239-40 (2018); see United
         Case 3:09-cr-08132-GMS Document 43 Filed 08/05/21 Page 2 of 4



 1   States v. Tsosie, No. CR940003101PCTDGC, 2020 WL 3268694, at *1 (D. Ariz. June 17,
 2   2020) (“The First Step Act amended § 3582(c) to permit motions for compassionate release
 3   by prisoners,” rather than only the Prison Director). Amended § 3582(c) provides:
 4
                (A) the court, upon motion of the Director of the [BOP], or upon motion of
 5              the defendant after the defendant has fully exhausted all administrative rights
                to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
 6
                or the lapse of 30 days from the receipt of such a request by the warden of
 7              the defendant’s facility, whichever is earlier, may reduce the term of
                imprisonment ... after considering the factors set forth in section 3553(a) to
 8              the extent that they are applicable, if it finds that –
 9
                (i) extraordinary and compelling reasons warrant such a reduction . . . and
10              that such a reduction is consistent with applicable policy statements issued
11              by the Sentencing Commission.
12   18 U.S.C. § 3582(c).
13              Although § 3582(c) does not define “extraordinary and compelling reasons,” the
14   Sentencing Commission has identified four categories that may qualify: serious medical
15   conditions, advanced age, family circumstances, and a catch-all “other reasons.” U.S.S.G.
16   § 1B1.13, application note 1(A)-(D); see United States v. Esparza, No. 17-cr-1101-JAH,
17   2020 WL 2838732, at *2 (S.D. Cal. June 1, 2020).1 Specifically, the Commission
18   contemplated a medical condition from which the defendant is not expected to recover—
19   one that “substantially diminishes the ability of the defendant to provide self care within
20   the environment of a correctional facility.” U.S.S.G. § 1B1.13, application note 1(A)
21   (providing as examples terminal illness, deteriorating physical or mental health, and serious
22   cognitive impairment).
23        II.      Analysis
24              Defendant suffers from obesity, hypertension, and asthma. (Doc. 39-1 at 3.)
25
     1
       Though, by its terms, the current policy statement applies to motions for compassionate
26   release filed by the BOP Director, it does provide helpful guidance given the commission
     has not amended the statement since the FSA was enacted or adopted a new policy
27   statement applicable to motions filed by defendants. U.S.S.G. § 1B1.13; see United States
     v. Aruda, 993 F.3d 797 (9th Cir. 2021). In determining whether Defendant’s situation
28   provides extraordinary and compelling reasons for release, the Court looks to U.S.S.G. §
     1B1.13 only to inform its discretion, and not as binding authority.

                                                     -2-
      Case 3:09-cr-08132-GMS Document 43 Filed 08/05/21 Page 3 of 4



 1   Defendant notes, correctly, that the CDC has found that obesity, hypertension, and asthma
 2   can increase the likelihood of severe illness if a patient contracts COVID-19. See People
 3   with Certain Medical Conditions, Centers for Disease Control and Prevention,
 4   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
 5   medical-conditions.html (last visited August 4, 2021). However, Defendant has received
 6   both doses of the Pfizer COVID-19 vaccine—the first on December 30, 2020, and the
 7   second on January 20, 2021. (Doc. 40-1 at 2–3.) According to the CDC, “COVID-19
 8   vaccines are safe and effective at preventing COVID-19 disease, especially severe illness
 9   and death.” Key Things to Know About COVID-19 Vaccines, Centers for
10   Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/
11   keythingstoknow.html (last visited August 4, 2021). Importantly, the CDC advises that
12   “people who have been fully vaccinated can do things that they had stopped doing because
13   of the pandemic.” Interim Public Health When You’ve Been Fully Vaccinated, Centers for
14   Disease     Control      and      Prevention,     https://www.cdc.gov/coronavirus/2019-
15   ncov/vaccines/fully-vaccinated-guidance.html (last visited August 4, 2021). In light of the
16   efficacy of COVID-19 vaccines, courts consistently refuse to find that COVID-19 presents
17   an extraordinary or compelling reason for relief. See United States v. Mitchell, No.
18   CR0500886002PHXDGC, 2021 WL 2661486, at *3 (D. Ariz. June 29, 2021) (“Many
19   courts have found that a vaccinated prisoner’s risk of contracting COVID-19 does not rise
20   to the level of an extraordinary and compelling reason, even in the presence of underlying
21   health conditions.”) (internal citation omitted); United States v. Steltenpohl, No.
22   CR180078001PHXSPL, 2021 WL 2635456, at *1 (D. Ariz. June 25, 2021) (“However,
23   regardless of his health conditions, COVID-19 reinfections are rare—particularly where
24   the individual has been vaccinated.”); United States v. Ballenger, No. CR16-5535 BHS,
25   2021 WL 308814, at *5 (W.D. Wash. Jan. 29, 2021) (“[B]ecause [defendant] has already
26   been infected and vaccinated, his chronic medical conditions alone do not amount to an
27   extraordinary and compelling reason to warrant compassionate release.”). Thus, under
28   these circumstances Defendant’s asthma, hypertension, and obesity do not constitute


                                                -3-
       Case 3:09-cr-08132-GMS Document 43 Filed 08/05/21 Page 4 of 4



 1   extraordinary and compelling reasons for his relief.
 2                                        CONCLUSION
 3          For the reasons set forth above, the motion for compassionate release is denied
 4   because Defendant has not demonstrated an extraordinary or compelling reason for his
 5   release.
 6          IT IS THEREFORE ORDERED that Defendant’s Motion to Reduce Sentence
 7   Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 39) is DENIED.
 8          Dated this 5th day of August, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -4-
